Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
                                                                Apr 25 2013, 9:35 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

JEFFREY G. RAFF                                       GREGORY F. ZOELLER
Deputy Public Defender                                Attorney General of Indiana
Fort Wayne, Indiana
                                                      RICHARD C. WEBSTER
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

ANTONIO A. BURGOS, SR.,                               )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 02A04-1209-CR-461
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Wendy W. Davis, Judge
                              Cause No. 02D04-1108-FD-1039


                                            April 25, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
         Antonio Burgos, Sr. appeals his conviction for class D felony Possession of

Marijuana. 1 Burgos presents as the sole issue on appeal the sufficiency of the evidence

supporting his conviction.

         We affirm.

         On July 26, 2011, a United States Postal Inspector in Fort Wayne, Andrew Gottfried,

received information from postal inspectors in McAllen, Texas, regarding a suspicious

express mail package. The relatively large package was allegedly being sent from an address

in McAllen by an Able Salinas to an Oscar Salinas at an apartment in Fort Wayne. The

inspectors in McAllen investigated and found that the address from which the package was

purportedly sent was a law firm, the employees of which had no knowledge of any Able

Salinas.

         Inspector Gottfried received the package in Fort Wayne around 7:00 a.m. on July 27.

Upon investigation of the addressee, Gottfried determined that no Oscar Salinas resided at

the residence in question, or anywhere else in Fort Wayne. Rather, Burgos was the current

resident of record at this address. Following a K-9 alert on the package, Gottfried sought and

obtained a federal search warrant for the package.

         Gottfried and Corporal James Gasvoda of the Allen County Police Department

executed the warrant around noon. Inside the package, they discovered a cooler that

contained various non-perishable food items. Upon further investigation, they observed that

the interior lining of the cooler had been altered. Underneath the liner, they discovered six


1
    Ind. Code Ann. § 35-48-4-11 (West, Westlaw current with all 2012 legislation).

                                                     2
heat-sealed packages, each containing approximately a pound of marijuana. Gottfried and

Gasvoda then decided to attempt a controlled delivery after repackaging everything.

       Gasvoda and other officers surveilled the area while Gottfried, dressed as a postal

employee, took the package to the address listed thereon at approximately 2:00 p.m.

Gottfried knocked on the door of the apartment, and Burgos answered. Gottfried asked

Burgos if he was Oscar Salinas, and Burgos responded affirmatively. Gottfried then set the

package down and asked Burgos to sign the postal delivery form. Burgos signed the express

mail mailing label with the name Oscar Salinas and accepted the package.

       Police maintained surveillance while a search warrant was obtained for Burgos’s

residence. Within an hour, police executed a search warrant. Burgos was the only individual

at the residence when the warrant was executed, and the package was located inside his

apartment. Burgos had not opened it. Burgos denied knowledge of the contents of the

package and indicated that he had agreed to accept it for a friend named Manuel. He could

not further identify Manuel, and Burgos indicated that he did not know anyone by the name

Oscar Salinas.

       Officers searched Burgos’s apartment and found a drawer in the kitchen with used

plastic baggies, some of which had their corners torn off. Also in this drawer was a digital

scale with a green plant material on it that tested positive for marijuana. Officers also seized

rolling papers and an empty box of cigarillos, which are often used to make marijuana blunts.

       On August 2, 2011, the State charged Burgos with possession of marijuana in excess

of thirty grams, a class D felony. The case proceeded to jury trial on July 3, 2012, with


                                               3
Burgos representing himself. The jury found Burgos guilty as charged, and the court

subsequently sentenced him to eight months in prison.

       On appeal, Burgos challenges the sufficiency of the evidence. He acknowledges that

his conduct “raises questions about what he knew” and is “suspicious.” Appellant’s Brief at

4. He appears to argue, however, that he could not be convicted because he did not open the

package after it was delivered. Accordingly, Burgos claims that the State failed to establish

that he knew the package contained marijuana.

       Our standard of review for challenges to the sufficiency of the evidence is well settled.

       When reviewing the sufficiency of the evidence needed to support a criminal
       conviction, we neither reweigh evidence nor judge witness credibility. Henley
       v. State, 881 N.E.2d 639, 652 (Ind. 2008). “We consider only the evidence
       supporting the judgment and any reasonable inferences that can be drawn from
       such evidence.” Id. We will affirm if there is substantial evidence of
       probative value such that a reasonable trier of fact could have concluded the
       defendant was guilty beyond a reasonable doubt. Id.

Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). Further, when the evidence is

circumstantial, as it is here, it is not necessary that every reasonable hypothesis of innocence

be overcome. Jernigan v. State, 612 N.E.2d 609, 613 (Ind. Ct. App. 1993) (“a verdict upon

which reasonable men may differ will not be set aside”), trans. denied.

       In order to convict Burgos, the State had to prove he had knowledge of the nature of

the marijuana and its presence. See Jernigan v. State, 612 N.E.2d 609. “A person engages in

conduct ‘knowingly’ if, when he engages in the conduct, he is aware of a high probability

that he is doing so.” Ind. Code Ann. § 35-41-2-2(b) (West, Westlaw current with all 2012

legislation). “Because knowledge is a mental state of the actor, the trier of fact must resort to


                                               4
reasonable inferences based on the examination of the surrounding circumstances to

reasonably infer its existence.” Jernigan v. State, 612 N.E.2d at 613.

       In Jernigan, we found that surrounding circumstances sufficiently established

knowing possession of cocaine, despite the fact that the defendant had not opened the

package he received during the controlled delivery. In so holding, we observed:

       Jernigan called the post office twice trying to locate the parcel. When it was
       delivered he acknowledged he was the addressee and he had been waiting for
       the package to arrive. Once he received the package, Jernigan left his house
       with the unopened package and drove off rapidly. This and the other evidence
       previously mentioned in this opinion raises a reasonable inference Jernigan
       knew what the package contained. There was substantial evidence having
       probative value from which the jury could find beyond a reasonable doubt, as
       it did, Jernigan was guilty of possession of cocaine with intent to deliver.

Id. The other relevant evidence appears to have been that Jernigan knew the unique package

identification number when he called to check on the package and that the return address on

the package was fictitious.

       In the instant case, the attendant circumstances also support a reasonable inference

that Burgos had knowledge of the nature of the contents of the package. Burgos knowingly

accepted an express package from Texas for which he was waiting alone in his apartment.

The package was mailed from a fictitious sender to Burgos’s address, with a fictitious name

used for the addressee. Upon delivery of the package, Burgos falsely identified himself as

the fictitious addressee, signed that name on the mailing label, and accepted the package

containing over six pounds of marijuana. Further, the subsequent search of his apartment

revealed a drawer in his kitchen filled with drug paraphernalia, trace amounts of marijuana,

and a digital scale.

                                             5
      In light of the above evidence it was well within the province of the jury to infer that

Burgos had knowledge of the contents of the package. Therefore, we reject Burgos’s

sufficiency challenge.

      Judgment affirmed.

ROBB, C.J., and CRONE, J., concur.




                                             6